Mr. Justice Baker delivered the opinion of the court. The contention of the plaintiff in error is that the evidence made out in her favor a g’ood cause of action as on an account stated. The instrument is a mere naked acknowledgment that the defendant had received $500 of the plaintiff. There is in it no promise or undertaking in regard to the money, no intimation as to the character in which it was received, or of any purpose or intention with respect to its future disposition. No promise or obligation is imported by the instrument. No liability can fairly be implied' from its terms. If there is any contract, promise or liability, it arises from facts outside of the receipt. Ashley v. Yischer, 24 Cal. 322. Plaintiff testified that when her husband got from her the $100 he said be was going to buy a saloon with Neimes; that when he got the $150 he said he wanted to give it to Neimes for the saloon; that when he got the $250 he was already in the saloon and said he must give the money to Neimes, that he was buying the saloon with Neimes. She further testified that she never gave Neimes any money and was not present when her husband gave Neimes any money. Some of the witnesses testified that at the time the receipt was given Neimes said he would give the $500 to plaintiff, but if he was not liable for the money to the plaintiff before such promise was made, he did not become liable because of such promise, for in that case it was without consideration. We think the record is free from error, and the judgment is affirmed. Affirmed.